internal_revenue_service number release date index number ------------------------------------------------- ----------------------------------------------------- ----------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc ita b04 plr-147713-12 date date ty ------- legend ------------------------------------------------------------------------------------------ taxpayer -------------------------------------------------------------------------------------------------------- lp parent city state t date date date ------------------------- --------------------------------- ---------------------- --------- --------- --------------------------- ------------------ --------------------------- dear ------------------ this is in reply to taxpayer’s request for permission to make a late election under sec_168 of the internal_revenue_code under authority contained in sec_301_9100-3 of the procedure and administration regulations pertaining to late regulatory elections facts taxpayer information taxpayer is the general_partner of lp a limited_partnership owning residential_rental_property in city taxpayer holds a t interest in lp and is designated as the tax_matters_partner of lp taxpayer was formed on date under the laws of state as a for-profit c_corporation for federal_income_tax purposes taxpayer is wholly owned by parent which is a state not-for-profit corporation and a tax-exempt sec_501 entity for plr-147713-12 federal_income_tax purposes taxpayer uses the accrual_method of accounting and the calendar_year as its taxable_year specific facts relating to taxpayer’s application_for relief pursuant to the agreement between taxpayer and the limited_partner of lp the partnership_agreement taxpayer is entitled to percent of lp’s net_cash_flow as a management fee if it timely makes a sec_168 election in addition the partnership_agreement uses a timely sec_168 election as a trigger for the limited partner’s obligation to make a capital_contribution to lp making this election permits lp to use a shorter depreciation life for its property than what is permitted in the absence of a sec_168 election lp’s real_property was placed_in_service on date thus taxpayer was required to make the sec_168 election and attach the election to its return for that tax_year although the partnership_agreement clearly required that taxpayer make this election as a prerequisite for a larger management fee for taxpayer and to trigger a capital_contribution from the limited_partner the accounting firm preparing taxpayer’s federal tax_return for that year failed to prepare the election and attach it to the return although the preparers of lp’s u s tax and information returns used the shorter depreciation life for the real_property owned by lp as if the sec_168 election had been made in a sworn statement the accounting firm admitted that this failure was due to an oversight by the accounting firm soon after realizing that this election had not been made taxpayer applied for this ruling applicable law sec_168 defines tax-exempt_use_property under sec_168 property may be tax-exempt_use_property if it is held by a tax-exempt_entity in a partnership that has tax- exempt and non tax- exempt partners and if the partnership_allocations are not qualified allocations as defined by sec_168 sec_168 states that a tax-exempt_controlled_entity is treated as a tax- exempt entity unless under sec_168 the tax exempt controlled_entity makes an election not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_168 describes a tax-exempt_controlled_entity as any corporation which would not otherwise be considered a tax-exempt_entity where or more of the stock is owned by one or more tax-exempt entities sec_301_9100-1 of the procedures and administration regulations defines the term regulatory election as including any election the due_date for which is prescribed by a regulation sec_301_9100-7t of the regulations requires an election plr-147713-12 under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective thus the sec_168 election is a regulatory election section sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-3 provides that requests for extension of time for regulatory elections will be granted when the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 states that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting the relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made analysis taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 and is treated as a tax-exempt_entity unless it makes a sec_168 election the agreement required taxpayer as the tax_matters_partner to make the sec_168 election taxpayer acknowledges that it did not properly make the sec_168 election on the return it filed for the taxable_year ending date however the facts plr-147713-12 establish that taxpayer intended to make the election and that the failure to properly make the election was inadvertent taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 and is not using hindsight in requesting permission to make a late election moreover the government’s interests are not prejudiced as a result of granting relief under sec_301_9100-3 with respect to this election ruling the requirements for relief under are satisfied accordingly taxpayer is treated as if it made the sec_168 election with the original return it filed for taxpayer’s taxable_year ended date provided that taxpayer attaches a copy of this letter to the next return it files if taxpayer files electronically it may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in addition the letter_ruling or statement should be attached for all subsequent returns and amended returns for all taxable years to which this ruling is relevant disclaimers and limitations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting cc
